Citation Nr: 1400398	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-34 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUES

1.  Entitlement to an increased evaluation for the service-connected degenerative joint disease (DJD) of the left knee, status post arthroscopy, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for the service-connected chondromalacia and degenerative joint disease (DJD) of the right knee, currently evaluated as 10 percent disabling.  

3.  The propriety of the reduction of the 10 percent rating for the service-connected right knee disability on the basis of instability to a noncompensable rating effective on September 1, 2010.  

4.  The propriety of the reduction of the 10 percent rating for the service-connected left knee disability on the basis of instability to a noncompensable rating effective on September 1, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the RO.  

In a December 2008 rating decision, the RO assigned a separate 10 percent rating for each service-connected knee disability on the basis of instability.  

In the February 2010 rating decision, the RO proposed to reduce the separate ratings based on instability from 10 percent to noncompensable.  The Veteran was notified of the reduction proposal in a February 2010 notice letter.  

In April 2010, the Veteran wrote a "notice of disagreement" with the February 2010 rating decision specifically as it applied to the proposed reduction of the instability ratings.  He also articulated that his knees had worsened (general statement).  

A May 2010 report of contact shows that, during an informal hearing at the RO with the Veteran and his representative, the Veteran continued to express disagreement with the reduction of the ratings based on instability and indicated that he would obtain additional evidence to show a worsening of his service-connected knee disabilities.  

By way of a June 2010 rating decision, the RO formally reduced each evaluation based on instability to no percent.

The Board is aware that a Statement of the Case (SOC) was issued as to the first two issues listed on the first page, but the SOC did not address the propriety of the reduction of ratings for the ratings based on instability.  Accordingly, on this record, the Board finds that the Veteran has continuously expressed a disagreement with the reduction of such ratings.  Although his Notice of Disagreement in April 2010 was prematurely filed as it disagreed with the proposed reduction (RO rating decision implementing the reduction was June 2010), the Board finds that in statements and testimony made in connection with the appeal, it is evident that the Veteran expressly continues to disagree with the rating reductions.  

Thus, the Board will construe the VA Form 9, Substantive Appeal, dated August 2010 to stand for the Notice of Disagreement with the propriety of the rating reductions at issue.  As a SOC has not been issued with respect to the reduction issues, the Board is required to remand, rather than refer, these issues for the issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

A May 2012 rating decision assigned a temporary total rating based on surgical or other treatment requiring convalescence for the service-connected left knee disability, effective on August 21, 2009.  An evaluation of 20 percent was assigned from October 1, 2009.  This rating decision also granted a separate evaluation for a left knee scar (noncompensable).

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in August 2012.  The hearing transcript is of record.

A review of the Virtual VA electronic claims file reveals CAPRI treatment records (2009 to 2012).  The Veterans Benefits Management System (VBMS) reveals documents that are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that the issues on appeal must be remanded for further evidentiary development, namely, to obtain additional relevant records (as identified during the August 2012 hearing) and a VA examination to ascertain the current nature and severity of the service-connected right and left knee disabilities.  

Also, a Statement of the Case must be issued with respect to the issues concerning the propriety of the reductions of the ratings assigned on the basis of instability.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action to contact the Veteran in order to have him provide the names and addresses of any and all health care providers who have provided medical treatment for his service-connected bilateral knee disability, to include copies of any and all outstanding medical records from the Dallas VA medical center dated since April 2012.  

Please note that the Veteran stated during his hearing that he underwent examinations for his knees every 6 months.  At the time of the hearing, He had a pending appointment at the Dallas VA medical center for X-ray studies to be conducted in September 2010.  

2, The RO then should have the Veteran scheduled for a VA examination to determine the current nature and severity his service-connected bilateral knee disability.  

All indicated tests, including X-ray studies, should be performed, and all findings must be reported in detail.  The Veteran's claims file is to be made available to the examiner for review.  

The examiner should report the ranges of knee motion in degrees for both knees.  The examiner should also report whether the right and left knee disabilities are manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

In addition, the examiner should comment of the likely extent of any instability or recurrent subluxation experienced with respect to either knee during the period of the appeal.  

A clear explanation or rationale for any and all opinions expressed in the examination report would be of considerable assistance to the Board.  

3. The RO also should take all indicated action in order to furnish the Veteran and his representative a fully responsive Statement of the Case referable to the issues of the propriety of the reduction of the separate ratings assigned on the basis of instability for the service-connected bilateral knee disability.  Only if the Veteran perfects a timely appeal should these matters be certified and returned to the Board and after any necessary development has been completed.

4. After completing all indicated development, the RO should readjudicate any other claim remaining on appeal in light of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

